 



Exhibit 10.3
ADVANCED ENERGY INDUSTRIES, INC.
2003 STOCK OPTION PLAN
Adopted February 12, 2003
Amended February 1, 2005
Amended and Restated February 21, 2007
     1. Purpose. The purpose of the Plan is to provide an incentive to attract,
retain and reward individuals performing services for the Company, and to
motivate such individuals to contribute to the growth and profitability of the
Company.
     2. Definitions. Whenever the following terms are used in the Plan, they
shall have the meaning indicated below, unless a different meaning is required
by the context.
     (a) “Administrator” means either the Board or a committee of at least two
Board members to which the Board allocates administration of the Plan.
     (b) “Board” means the board of directors of the Corporation.
     (c) “Code” means the Internal Revenue Code of 1986, as amended.
     (d) “Company” means, collectively, the Corporation and any “parent
corporation” or “subsidiary corporation” of the Corporation as defined in Code
§424(e) and §424(f), respectively.
     (e) “Corporation” means Advanced Energy Industries, Inc., a Delaware
corporation.
     (f) “Fair Market Value” means, with respect to a Share as of any date, the
closing sale price of a Share on such date (or previous business day if such
date is not a business day) on the principal exchange or market on which Shares
are then listed or admitted to trading. If, for any reason, the preceding rule
cannot be applied to determine fair market value, then the Administrator shall
make a good faith determination of fair market value.
     (g) “ISO” means an incentive stock option within the meaning of Code §422.
     (h) “NSO” means an option that is not an ISO.
     (i) “Participant” means a person who has received a grant or award under
the Plan. If a grant or award is assigned pursuant to Section 6(c), the term
“Participant” shall mean the assignee when required by the context.
     (j) “Plan” means this Advanced Energy Industries, Inc. 2003 Stock Option
Plan.
     (k) “Service” means the Participant’s employment or service with the
Company, whether in the capacity of an employee, a director, or a consultant.
     (l) “Share” means one share of common stock of the Corporation.
     3. Administration. The Plan shall be administered by the Administrator.
Subject to the provisions of the Plan, the Administrator shall have the
authority to select the persons to be granted options under this Plan, to fix
the number of shares that each Participant may purchase, to determine the
exercise price of options granted, to set the terms and conditions of each
option (including the period over which the option becomes exercisable), and to
determine all other matters relating to administration and operation of the
Plan. All questions of interpretation, implementation, and application of the
Plan shall be determined by the Administrator in its sole discretion. Such
determinations shall be final and binding on all persons. No member of the Board
or committee that acts as Administrator shall be liable for any act or omission
on such member’s own part, including but not limited to the exercise of any
power or discretion given to such member under the Plan, except for those acts
or omissions resulting from such member’s own gross negligence or willful
misconduct.
     4. Shares Subject to the Plan. The maximum number of Shares that may be
issued pursuant to this Plan is six million seven hundred and fifty thousand
(6,750,000), subject to adjustment as provided in Section 6(e), and subject to
limited re-issuance as indicated below. If an option expires, is surrendered, or
becomes unexercisable without having been exercised in full, or if any unissued
Shares are retained by the Corporation upon exercise of an option in order to
satisfy any withholding taxes due with respect to such exercise, the unissued or
retained Shares shall become available for future grant under the Plan (unless
the Plan has terminated). If unvested Shares are forfeited, such Shares shall
also become available for future grant under the Plan, but the total number of
such forfeited Shares that become available may not exceed twice the maximum
number set forth above (subject to adjustment as provided in Section 6(e)).
Other Shares that actually have been issued under the Plan pursuant to an option
shall not be returned to the Plan and shall not become available for future
grant under the Plan.
     5. Eligibility. The Administrator may grant an option or options to any
employee or consultant of the Company, as selected in the sole discretion of the
Administrator. No individual may receive aggregate grants or awards under this
Plan that exceed 25% of the number of Shares reserved for issuance under
Section 4 (subject to adjustment as provided in Section 6(e)).

 



--------------------------------------------------------------------------------



 



     6. General Terms and Conditions.
     (a) Option Agreements. Each option granted under the Plan shall be
authorized by action of the Administrator and shall be evidenced by a written
agreement in such form as the Administrator shall from time to time approve,
which agreement shall comply with and be subject to the terms and conditions of
the Plan.
     (b) ISOs or NSOs. Options granted under the Plan shall be designated by the
Administrator as either ISOs or NSOs. The Company does not represent or warrant
that an option intended to be an ISO qualifies as such. To the extent that the
aggregate Fair Market Value (determined as of the date the option is granted) of
the Shares with respect to which ISOs are exercisable for the first time by any
individual during any calendar year (under all plans of the Company) exceeds one
hundred thousand dollars ($100,000), the option shall be treated as an NSO. If
an ISO is exercised more than three (3) months after the date on which the
Participant ceases to be an employee (other than by reason of death or permanent
and total disability as defined in Code §22(e)(3)), the option will be treated
as an NSO, and not an ISO, as required by Code §422.
     (c) Transferability. Options granted under the Plan are not transferable by
the Participant and shall be exercisable during the Participant’s lifetime only
by the Participant; provided, however, that an option may be transferred upon
the approval of the Administrator (in its sole discretion) by appropriate
instrument pursuant to a domestic relations order described in Rule 16a-12 of
the 1934 Act or to an inter vivos or testamentary trust in which the option is
to be passed to the Participant’s beneficiaries upon the Participant’s death or
by gift to the Participant’s immediate family (consisting of the Participant’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships). No option or interest
therein may be otherwise transferred, assigned, pledged, or hypothecated by the
Participant, whether by operation of law or otherwise, or be made subject to
execution, attachment, or similar process. Any such purported assignment, sale,
transfer, delegation, or other disposition shall be null and void.
     (d) Modification, Extension, and Renewal. The Administrator shall have the
power to modify, extend, or renew outstanding options and authorize the grant of
new options in substitution therefor, provided that any such action may not have
the effect of significantly impairing any rights or obligations of any option
previously granted without the consent of the affected Participant. However, the
Company will not reduce the exercise price of any outstanding option or cancel
outstanding options and grant replacement options with a lower exercise price
without prior approval of the shareholders.
     (e) Changes in Capitalization or Corporate Transaction. In the event of any
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, separation, liquidation or other change in the
corporate structure or capitalization affecting the Shares, appropriate
adjustment shall be made by the Administrator in the kind, option price, and
number of shares of stock (including, but not limited to, the maximum number of
Shares reserved under the Plan) that are or may become subject to options and
other awards granted or to be granted under the Plan. If in connection with the
change the Corporation ceases to exist, the surviving or successor entity must
either assume the Corporation’s rights and obligations with respect to
outstanding options or substitute for outstanding options substantially
equivalent options for equity interests in the entity. If there is no surviving
or successor entity, a Participant’s outstanding option must be exercised before
the change, or the option will terminate and cease to be outstanding.
     7. Exercise.
     (a) Exercise Price. The exercise price of an option shall be not less than
the Fair Market Value of a Share on the date of the grant of the option.
     (b) Time of Exercise. An option shall become exercisable as specified in
the option agreement; provided, however, that (i) an option shall not be
exercisable after the 10th anniversary of the date of grant and (ii) unless
expressly provided otherwise in the option agreement, an option shall not be
exercisable to the extent its exercise would result (determined at the time of
exercise) in compensation not deductible by the Corporation under Code §162(m)
(unless a failure to exercise will result in the termination of the option).
     (c) Special Rules for 10% Owners. The exercise price of an ISO granted to
an individual who owns stock possessing more than ten percent (10%) of the
combined voting power of all classes of stock of the Corporation shall not be
less than one hundred ten percent (110%) of the Fair Market Value of a Share on
the date of grant. No ISO granted to an individual who owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation shall be exercisable after the expiration of five
(5) years from the date of grant. For purposes of determining whether an
individual owns stock possessing more than 10 percent (10%) of the total
combined voting power of all classes of stock of the Corporation, the individual
shall be considered as owning the stock owned, directly or indirectly, by or for
his or her brothers and sisters (whether by the whole or half

 



--------------------------------------------------------------------------------



 



blood), spouse, ancestors, and lineal descendants. Stock owned, directly or
indirectly, by or for a corporation, partnership, estate, or trust shall be
considered as being owned proportionately by or for its shareholders, partners,
or beneficiaries. Stock with respect to which the individual holds an option
shall not be counted.
     (d) Notice of Exercise. Participants may exercise only by providing written
notice to the Corporation at the address specified in the option agreement,
accompanied by full payment for the Shares to be purchased. After receiving
proper notice of exercise and payment, the Corporation shall issue a
certificate(s) for the Shares purchased, registered in Participant’s name (or in
Participant’s name and the name of Participant’s spouse as community property or
as joint tenants with a right of survivorship).
     (e) Taxes and Withholding. The Company shall have the right to deduct from
the Shares issuable upon the exercise of an option, or to accept from the
Participant the tender of, a number of whole Shares having a fair market value,
as determined by the Administrator, equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Company with respect to such option or the Shares acquired upon the exercise
thereof. Alternatively or in addition, in its sole discretion, the Company shall
have the right to require Participant, through payroll withholding, cash payment
or otherwise, including by means of a cashless exercise (as described in
Section 8(b)), to make adequate provision for any such tax withholding
obligations of the Company arising in connection with the option, or the Shares
acquired upon the exercise thereof.
     8. Payment of Exercise Price. Payment of any option’s exercise price may be
made in cash, by check or cash equivalent. At the sole discretion of the
Administrator, the exercise price may be made as follows:
     (a) By Tender of Stock. Payment may be made by tender (or by attestation)
to the Corporation of Shares owned by Participant having a fair market value (as
determined by the Administrator without regard to any restrictions on
transferability applicable to such Shares by reason of federal or state
securities laws or agreements with the Corporation’s underwriter) not less than
the exercise price; provided that, an option may not be exercised by tender to
the Corporation of Shares to the extent such tender would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Shares. Unless otherwise provided by the Administrator, an option may not
be exercised by tender to the Corporation of Shares unless such Shares either
have been owned by the Participant for more than six (6) months or were not
acquired, directly or indirectly, from the Corporation.
     (b) By Cashless Exercise. The Administrator reserves, at any and all times,
the right, in the Administrator’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
options by payment by the assignment of the proceeds of a sale or loan with
respect to some or all of the Shares being acquired upon the exercise of the
option, including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System.
     (c) By Promissory Note. Payment may be made by the Participant’s promissory
note in a form approved by the Administrator, except that no promissory note
shall be permitted if the exercise of an option using a promissory note would be
a violation of any law. Any permitted promissory note shall be on such terms as
the Administrator shall determine; provided that (i) the note (including
interest) shall be full recourse, (ii) interest shall be payable in at least
annual installments at a current market interest rate, (iii) the note shall be
secured by the Shares acquired, and (iv) the remaining balance of the note
(including accrued interest) shall be due and payable within 90 days of
termination of Participant’s Service for any reason. Unless otherwise provided
by the Administrator, if the Corporation at any time is subject to the
regulations promulgated by the Board of Governors of the Federal Reserve System
or any other governmental entity affecting the extension of credit in connection
with the Corporation’s securities, any promissory note shall comply with such
applicable regulations, and Participant shall pay the unpaid principal and
accrued interest, if any, to the extent necessary to comply with such applicable
regulations.
     (d) By Other Consideration. Payment may be made by such other consideration
or by any combination of cash, stock, cashless exercise, promissory note or
other consideration as may be approved by the Administrator from time to time to
the extent permitted by applicable laws.
     9. Termination of Options.
     (a) Termination of Service. If a Participant’s Service terminates, his or
her rights to exercise an option then held shall be limited. Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders Service or a change in the Company,
provided that there is no interruption or termination of Participant’s
employment or service. Participant’s Service with the Company shall be treated
as continuing intact while the Participant is on military, sick leave, or other
bona fide leave of absence (such as temporary employment by the government)
approved by the Company if the period of such leave does not exceed 90 days, or,
if longer, so long as the Participant’s right to reemployment with the
Corporation is guaranteed either by

 



--------------------------------------------------------------------------------



 



statute or by contract. Where the period of leave exceeds 90 days and where the
Participant’s right to reemployment is not guaranteed either by statute or by
contract, Service will be deemed to have terminated on the 91st day of such
leave. Subject to the foregoing, the Administrator, in its sole discretion,
shall determine whether Participant’s Service has terminated and the effective
date thereof.
     (b)  Involuntary Separation without Cause or Voluntary Separation. Except
as otherwise provided in paragraphs (c) through (f), if a Participant leaves the
company involuntarily without Cause or the Participant voluntarily leaves the
Company, Participant shall have the right for a period of 90 calendar days after
the date of separation to exercise the option to the extent Participant was
entitled to exercise the option on that date; provided, however, that the date
of exercise is in no event after the expiration of the term of the option. To
the extent the option is not exercised within this period, the option will
terminate.
     (c) Termination by Disability. If a Participant becomes disabled (within
the meaning of Code §22(e)(3)) while in Service, Participant or his or her
qualified representative shall have the right for a period of twenty-four
(24) months after the date on which Participant’s Service ends to exercise the
option to the extent Participant was entitled to exercise the option on that
date, provided the date of exercise is in no event after the expiration of the
term of the option. To the extent the option is not exercised within this
period, the option will terminate.
     (d) Termination by Retirement. If a Participant terminates Service without
cause from the Company after reaching age 60 and with 5 or more years of
continuous service with the Company, Participant shall have 3 years from date of
retirement to exercise the option to the extent Participant was entitled to
exercise the option on that date; provided, however, that the date of exercise
is in no event after the expiration of the term of the option. To the extent the
option is not exercised within this period, the option will terminate.
Determination of retirement shall be at the sole discretion of the Committee.
     (e) Termination after Death. If a Participant dies while in Service, the
person who acquired the right to exercise the option by bequest or inheritance
or by reason of the death of the Participant shall have the right for a period
of twelve (12) months after the date of death to exercise the option to the
extent Participant was entitled to exercise the option on that date, provided
the date of exercise is in no event after the expiration of the term of the
option. To the extent the option is not exercised within this period, the option
will terminate.
     (f) Termination for Cause. If a Participant’s Service is terminated by the
Company for Cause, Participant shall have no right to exercise the option, and
the option will terminate. “Cause” means that Participant is determined by the
Administrator to have committed an act of embezzlement, fraud, dishonesty, or
breach of fiduciary duty to the Company, or to have deliberately disregarded the
rules of the Company, under circumstances that could normally be expected to
result in loss, damage, or injury to the Company, or because Participant has
made any unauthorized disclosure of any of the secrets or confidential
information of the Company, has induced any client or customer of the Company to
break any contract with the Company, has induced any principal for whom the
Company acts as agent to terminate the agency relationship, or has engaged in
any conduct that constitutes unfair competition with the Company.
     (g) Option Agreement. The option agreement may provide rules different from
those set forth in subsections. (a) through (e).
     10. Change in Control. An option’s term may be affected by a Change in
Control, as described in this section.
     (a) Optional Assumption or Substitution. At the time of a Change in
Control, the surviving, continuing, successor or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiror”), may either
assume the Corporation’s rights and obligations with respect to outstanding
options or substitute for outstanding options substantially equivalent options
for the Acquiror’s stock. If the Acquiror is the same corporate entity as the
Corporation, or its successor by merger, a reaffirmation of the option shall be
treated as an assumption, and a failure to reaffirm shall be treated as a
failure to assume.
     (b) No Assumption or Substitution — Termination. Options that are neither
assumed nor substituted for by the Acquiror in connection with a Change in
Control, nor exercised as of the time of the Change in Control, shall terminate
and cease to be outstanding.
     (c) Definition. For purposes of this Plan, a Change in Control means a
single Ownership Change Event or combination of proximate (in time, purpose,
cause and effect, and/or the identity of the parties involved) Ownership Change
Events (collectively, a “Transaction”) wherein the stockholders of the
Corporation immediately before the Transaction do not retain immediately after
the Transaction, in substantially the same proportions as their ownership of
shares of the Corporation’s voting stock immediately before the Transaction,
direct or indirect beneficial ownership of more than 50% of the total combined
voting power of the outstanding voting stock of the Corporation or the
corporation or corporations to which the assets of the Corporation were
transferred (the “Transferee Corporation(s)”), as the case may be. For purposes
of the preceding sentence, indirect beneficial ownership shall

 



--------------------------------------------------------------------------------



 



include, without limitation, an interest resulting from ownership of the voting
stock of one or more corporations which, as a result of the Transaction, own the
Corporation or the Transferee Corporation(s), as the case may be, either
directly or through one or more subsidiary corporations. An Ownership Change
Event means (i) the direct or indirect sale, exchange or transfer of the voting
stock of the Corporation, (ii) a merger or consolidation in which the
Corporation is a party, (iii) the sale, exchange or transfer of all or
substantially all of the assets of the Corporation, or (iv) a liquidation or
dissolution of the Corporation. The Board shall have sole discretion to
determine whether any particular facts and circumstances constitute an Ownership
Change Event or a Transaction, and its determination shall be final, binding and
conclusive.
     11. Restricted Stock Awards.
     (a) General Rule. The Administrator may award Shares to a person eligible
under Section 5, subject to such terms and conditions consistent with this Plan
that the Administrator shall impose as set forth in a separate award agreement.
     (b) Vesting. An award under this section may condition the vesting of
Shares on the performance of future services by the eligible person, and may
alternatively or additionally condition the vesting of Shares on such other
performance-related conditions that the Administrator shall impose in its sole
discretion.
     (c) Transferability. An unvested Share will not be transferable by the
Participant until it becomes vested. The Company shall receive a stock power
duly endorsed in blank with respect to restricted Shares, and the related stock
certificate shall bear the following legend:
     The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the
Advanced Energy Industries, Inc. 2003 Stock Option Plan and an award agreement
entered into between the registered owner of such shares and Advanced Energy
Industries, Inc. A copy of the plan and agreement is on file in the office of
the Secretary of Advanced Energy Industries, Inc.
     Such legend shall be removed from the certificate only after the Shares
vest. Each certificate issued with respect to Shares subject to this section,
together with the stock powers related to the Shares, shall be deposited by the
Company with a custodian designated by the Company (and which may be the Company
or an affiliate).
     (d) Voting Rights and Dividends. Unvested Shares may be voted by the holder
of such Shares. Dividends payable with respect to unvested Shares will be paid
to the holder of the Shares without regard to restrictions.
     (e) Change in Control. An Acquiror described in Section 10(a) shall have no
obligation to assume or substitute an award of unvested Shares, and any such
Shares not assumed or substituted in connection with a Change in Control shall
be forfeited generally in the manner described in Section 10(b).
     (f) Restricted Stock Units. Awards of Restricted Stock also may take the
form of Restricted Stock Units, which shall be subject to an Award Agreement
between the Company and the applicable Participant.
     (i) Vesting. Restricted Stock Units shall vest over a period of time to be
established by the Administrator at the time of grant. Each award of Restricted
Stock Units may be subject to a different vesting schedule. At the time of the
grant, the Administrator may, in its sole discretion, prescribe restrictions in
addition to or other than the expiration of the vesting period, including the
satisfaction of corporate or individual performance objectives, which may be
applicable to all or any portion of the Restricted Stock Units.
     (ii) Payment for Shares. At the time Shares are issued to the Participant
pursuant to Restricted Stock Units, the Participant shall be required, to the
extent required by applicable law, to purchase such Shares from the Company at a
purchase price equal to the aggregate par value of the Shares represented by
such Restricted Stock. The purchase price, if any, shall be payable in cash or,
in the discretion of the Administrator, in consideration for past Services
rendered to the Company or for such other form of consideration determined by
the Administrator.
     (iii) Withholding Taxes. The Company shall have the right to deduct from
the Shares issuable pursuant to Restricted Stock Units, or to accept from the
Participant the tender of, a number of whole Shares having a fair market value,
as determined by the Administrator, equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Company with respect to the Restricted Stock Units or the Shares acquired
pursuant thereto. Alternatively or in addition, in its sole discretion, the
Company shall have the right to require Participant, through payroll
withholding, cash payment or otherwise, to make adequate provision for any such
tax withholding obligations of the Company arising in connection with the
Restricted Stock Units or the Shares acquired pursuant thereto.

 



--------------------------------------------------------------------------------



 



     (iv) Termination of Service. Unless otherwise provided in an Award
Agreement or in writing after the Award Agreement is issued, upon the
termination of the Participant’s Service, any Restricted Stock Units held by
such Participant that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of Restricted Stock Units, the Grantee shall have no
further rights with respect to such award.
     (v) Transferability. Awards of Restricted Stock Units shall be subject to
the transferability restrictions applicable to options granted under this Plan,
as set forth in Section 6(c).
     (vi) Rights of a Holder. Participant shall have no rights as a shareholder
with respect to the Shares covered by his or her Restricted Stock Units until
the date of the issuance to him or her of a share certificate for the Shares,
and no adjustment will be made for dividends or other rights for which the
record date is prior to the date the certificate is issued. A holder of
Restricted Stock Units shall have no rights other than those of a general
creditor of the Company. Restricted Stock Units shall represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement.
     (vii) Amendment. The Administrator shall have the power to modify, extend,
or renew outstanding Restricted Stock Units or authorize the grant of new
Restricted Stock Units in substitution therefor, provided that any such action
may not have the effect of significantly impairing any rights or obligations of
any Restricted Stock Unit previously granted without the consent of the affected
Participant.
     12. Stock Appreciation Rights. The Administrator may award a right to
receive in cash the amount that the Fair Market Value of a Share exceeds a
stated exercise price (a “stock appreciation right” or “SAR”) to a person
eligible under Section 5 on such terms that the Administrator shall determine,
consistent with the terms of this Plan. An SAR shall be subject to the same
general terms that apply to an option granted hereunder, including (but not
limited to) the terms set forth in Sections 6, 7, 9 and 10 as appropriately
modified. An exercised SAR will reduce the Shares reserved for issuance under
the Plan under Section 4.
     13. Securities Law Compliance.
     (a) General Rules. All awards under this Plan shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. Options may not be exercised if the issuance of
Shares upon exercise would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be listed.
In addition, no option may be exercised unless (i) a registration statement
under the Securities Act shall at the time of exercise of the option be in
effect with respect to the Shares issuable upon exercise of the option, or
(ii) in the opinion of legal counsel to the Corporation, the Shares issuable
upon exercise of the option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Corporation to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Corporation’s legal counsel to
be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Corporation of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained.
     (b) Conditions of Exercise. As a condition to the exercise of any option,
the Corporation may require Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Corporation.
     14. Miscellaneous.
     (a) No Right to an Option. Nothing in the Plan shall be construed to give
any person any right to benefit under the Plan.
     (b) No Employment Rights. Neither the Plan nor the granting of an option
nor any other action taken pursuant to the Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company will
utilize Participant’s services for any period of time, or in any position, or at
any particular rate of compensation.
     (c) No Stockholders’ Rights. Participant shall have no rights as a
shareholder with respect to the Shares covered by his or her options until the
date of the issuance to him or her of a share certificate for the Shares, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date the certificate is issued.
     (d) Claims. Any person who makes a claim for benefits under the Plan or
under any option agreement entered into pursuant to the Plan shall file the
claim in writing with the Administrator. Written notice of the disposition of

 



--------------------------------------------------------------------------------



 



the claim shall be delivered to the claimant within 60 days after filing. If the
claim is denied, the Administrator’s written decision shall set forth (i) the
specific reason or reasons for the denial, (ii) a specific reference to the
pertinent provisions of the Plan or option agreement on which the denial is
based, and (iii) a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation of why
such material or information is necessary. No lawsuit may be filed by the
claimant until a claim is made and denied pursuant to this subsection.
     (e) Attorneys’ Fees. In any legal action or other proceeding brought by
either party to enforce or interpret the terms of the option agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.
     (f) Confidentiality. The terms and conditions of the option agreement,
including without limitation the number of Shares for which the option is
granted, are confidential. The Participant shall not disclose the terms of the
option to any third party, except to Participant’s financial or legal advisors,
tax preparer or family members, unless disclosure is required by law.
     (g) Corporation Free to Act. An option grant shall not affect in any way
the right or power of the Corporation or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Corporation’s capital structure or its business, or any merger or
consolidation of any member of the Company or any issue of bonds, debentures, or
preferred or preference stocks affecting the Shares or the rights thereof, or of
any rights, options, or warrants to purchase any capital stock of the
Corporation, or the dissolution or liquidation of the Corporation, any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceedings of the Corporation, whether of a similar character or
otherwise.
     (h) Severability. If any provision of the Plan or option agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Plan and option agreement and of that provision shall remain
in full force and effect as applied to other persons, places, and circumstances.
     (i) Substitution/Assumption. The Company may substitute or assume
outstanding options granted by another company by either (i) granting an option
under this Plan in substitution of such other company’s option or (ii) assuming
such option as if it had been granted under this Plan if the terms of such
assumed option are consistent this Plan. Such substitution or assumption will be
permissible if the holder of the substituted or assumed option would have been
eligible to be granted an option under this Plan if the other company had
applied the rules of this Plan to such grant. In the event of an assumption
hereunder, the terms and conditions of the option will remain unchanged, except
that the exercise price and the number and nature of shares issuable upon
exercise of any such option will be adjusted appropriately in the manner
described in Code §424(a). If the Company substitutes a new option for the old
option, such new option may be granted with a similarly adjusted exercise price.
     (j) Exchange Requirements. The requirements of any stock exchange or other
established market (such as the NASDAQ), on which the Corporation’s common stock
is traded, are hereby incorporated into this Plan by reference.
     (k) Governing Law. This Plan and the option agreement shall be governed by
and construed in accordance with the laws of the State of Colorado applicable to
contracts wholly made and performed in the State of Colorado.
     15. Effective Date of the Plan. The Plan will become effective upon
adoption by the Board, subject to approval by the Corporation’s stockholders
within one year. Options may be granted under the Plan at any time after the
Plan’s adoption and before the Plan’s termination. The Plan shall terminate on
the 10th anniversary of its adoption.
     16. Amendment of the Plan. The Board may suspend or discontinue the Plan or
revise or amend it in any respect whatsoever; provided, however, that without
approval of the Corporation’s stockholders no revision or amendment shall change
the number of Shares issuable under the Plan (except as provided in
Section 6(e)), change the designation of the class of individuals eligible to
benefit under the Plan, or materially increase the benefits accruing to
Participants.
     IN WITNESS WHEREOF, the undersigned Secretary of the Corporation certifies
that this Plan was adopted by the Board on February 12, 2003, and effective as
of the same date, amended on February 1, 2006, and amended and restated
February 21, 2007.

 